Citation Nr: 1509653	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-38 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left shoulder, to include as secondary to the service-connected left knee disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to November 1971.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for these claims, the Veteran testified at a travel board hearing in August 2013 before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  A copy of the transcript has been associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files and found no additional documents relevant to the claims on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his degenerative joint disease of the left shoulder is secondary to his service-connected left knee disability.  Specifically, at the August 2013 Board hearing, the Veteran testified that on one particular occasion in 2009, his service-connected left knee gave out, causing him to fall down.  He stated that he injured his left shoulder, and since that time, he has endured continuous pain and limited range of motion in the left shoulder.  See the August 2013 Board hearing transcript.  As such, the Veteran is not necessarily claiming entitlement to direct or presumptive service connection for his left shoulder disability, instead, mostly alleging it either was caused or are being chronically aggravated (meaning permanently worsened) by his already adjudicated service-connected left knee disability.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In September 2009, the Veteran was afforded a VA examination to determine the etiology of his claimed left shoulder disability.  He complained of falling approximately four times within the past weeks and injuring his left shoulder due to his service-connected left knee giving out.  After physical examination testing and review of the claims file, the Veteran was diagnosed with degenerative joint disease of the left shoulder.  The examiner concluded that it was less likely as not that the Veteran's left shoulder disability is caused by or a result of his service-connected left knee disability because there is no evidence of a documented left shoulder injury.  The examiner explained that x-ray and magnetic resonance imaging (MRI) findings do not show any injury residuals.  The examiner concluded that the changes seen on x-ray and MRI testing are chronic but only indicative of mild degenerative joint disease.  

In August 2010, the Veteran underwent a second VA examination with the same examiner to determine the etiology of his claimed left shoulder disability.  Again, the Veteran reported that his left shoulder problems are due to several falls on his left shoulder after his service-connected left knee gave out.  After physical examination testing, the examiner diagnosed the Veteran with degenerative joint disease of the left shoulder.  The examiner opined that the Veteran's left shoulder disability is not caused by or a result of service.  The examiner explained that upon review of the claims file, the Veteran's service treatment records reference several injuries to his left shoulder during service.  Specifically, the Veteran was involved in motor vehicle accidents (MVAs) in 1965, 1968, and 1970, which were noted as causing several minor injuries to the left shoulder.  The examiner further noted that despite these notations, the Veteran's October 1971 separation examination showed no complaints, treatment, or diagnosis of any left shoulder disability.  The examiner concluded that complaints of a chronic left shoulder problem were noted approximately 39 years after service in a July 2009 VA outpatient treatment note when the Veteran complained of left shoulder pain after a fall and having no problems with the left shoulder prior to the fall.  

For secondary service connection claims, however, two opinions are required:

(1) Is the claimed disorder "caused by" or "due to" the service-connected disability?  AND

(2) Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Thus, the VA opinions previously obtained are inadequate for making an informed decision on the claim; therefore, an additional VA examination and supplemental medical opinion are needed since it is incumbent on the Board to correct this shortcoming.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Finally, the Veteran's TDIU claim depends in part on the disposition of the left shoulder claim currently on appeal and is accordingly inextricably intertwined with the claim.  A determination on the TDIU claim must therefore be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board notes that if the Veteran does not meet the schedular criteria for 38 C.F.R. § 4.16(a) after the resolution of the claim for service connection for degenerative joint disease of the left shoulder, to include as secondary to the service-connected left knee disability, then the AOJ should consider the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with an appropriate examiner.  Request that the examiner review the claims file and note review of the claims file in the examination report.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in the report.  

After reviewing the claims file, including a copy of this remand, the examiner is asked to clarify whether the service-connected left knee disability at least as likely as not (a 50 percent or greater probability) caused or aggravated (permanently worsened) the left shoulder disorder.  It is critical that both prongs of this question be fully addressed.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

2.  Thereafter, the AOJ should review the claim folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The AOJ should then readjudicate the service connection claim and the claim for a TDIU, to include extraschedular considerations under 38 C.F.R. § 4.16(b). If any benefits sought remain denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




